DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 56-75 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 56-59 and 65-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation).
Regarding claim 56, Tada teaches an aerosol container wherein the inner surface is coated with a thermosetting polyamideimide material and an epoxy curing agent (abstract).  Tada teaches that the container is a monoblock can of aluminum (Col 4, line 28) and that the coating is spray applied (Col 9, line 41).  Tada teaches that the aerosol container comprises a pressure-resistant container, an object material, and a propellant (Col 1, lines 19-21).  While Tada does not explicitly teach that the aerosol container is a pressurized container, it would be obvious to one of ordinary skill in the art that an aerosol container made to resist pressure and containing a propellant would be reasonably considered to be a pressurized container.  Tada also teaches that the coating on the container should have a thickness of from 5 to 15 μm (Col 9, lines 32-33).  Tada also teaches that the aerosol container can include a propellant (Col 1, line 21) such as dimethyl ether (Col 1, line 31).
Tada is silent as to the thermosetting material being a polyester polymer that includes one or more heterocyclic groups having a ring that includes one or more nitrogen atoms and one or more carbon atoms of carbonyl groups.
Regarding the thermosetting material, Otsuki teaches a coating composition containing used for coating the inside of a can, specifically a metal can (paragraph 0001).  Otsuki teaches that the coating composition comprises a polyester-based component containing an imidic acid and an alkyl titanate at a ratio of 0.5-5 parts by weight of the alkyl titanate per 100 parts by weight of the polyester-based component (paragraph 0006).  This range for the content of the polyester-based component meets the range recited in instant claim 56.  Otsuki teaches that the polyester can have, in addition to 30-60 wt% of the imidic acid (paragraph 0006), acid components based on terephthalic acid and isophthalic acid and alcohol components based on diols such as ethylene glycol and trivalent alcohols such as tris-2-hydroxyethyl isocyanurate (herein THEIC) (paragraph 0010).  Examiner notes that the inventive examples of Otsuki show that combinations of the components are contemplated by Otsuki, notably the polyester of Example 1 contains 43.5wt% of the imidic acid component, 30% THEIC, 17.3% terephthalic acid, and 9.3% ethylene glycol (paragraph 0019).  Examiner also notes that THEIC meets the requirements of the one or more heterocyclic groups recited in instant claim 56.  Otsuki teaches that the ratio of total alcohol to total acid is in the range of 1.5 to 2.0 (paragraph 0011).  Otsuki also teaches that the alkyl titanate is a tetraalkyl titanate and is present as an esterification catalyst (paragraph 0012).  Otsuki teaches that the coating composition contains 5-50 wt% of the polyester-based component and the alkyl titanate and 95-50 wt% of a solvent such as N-methylpyrrolidone or dimethylformamide and/or xylene- or naphtha-based solvents (paragraph 0015) which one of ordinary skill in the art would reasonably consider to be nonaqueous.  Otsuki also teaches that other components such as phenol resin or amino resin can be included in an amount of 0.1 to 25 wt% (paragraph 0016).  
It would have been obvious to one of ordinary skill in the art at the time of invention container of Tada to use the coating composition of Otsuki because the coating composition yields “excellent acid resistance, retort resistance, adhesion, and processability”, (paragraph 0001).
Regarding the composition being substantially bisphenol A free, the container of Tada as modified to use the coating composition of Otsuki uses a polyester and a tetraalkyl titanate.  Otsuki does not teach the use of bisphenol A.  Examiner notes that while Tada teaches the use of an epoxy curing agent (abstract) that can be a bisphenol-type epoxy resin (Col 2, lines 36-37), the container of Tada was modified to use the entire coating composition of Otsuki; therefore, the epoxy curing agent of Tada would not be present.
Regarding there being no n-methyl-2-pyrrolidone present, the container of Tada as modified by Otsuki as discussed above has a coating composition having a solvent such as N-methylpyrrolidone or dimethylformamide and/or xylene- or naphtha-based solvents (paragraph 0015).  Examiner notes that these solvents are taught by Otsuki in the alternative.  Therefore, although the inventive examples include N-methylpyrrolidone as part of the solvent package, the teachings of Otsuki include embodiments wherein N-methylpyrrolidone would not be present.
Regarding the claimed corrosion resistant and adhesion loss, Table 1 and 3 of the instant specification disclose that a coating composition such as that taught by Otsuki demonstrates the required properties.
Regarding claims 57-59, Tada and Otsuki teach all the limitations of claim 56 as discussed above.
As discussed above, the container of Tada as modified according to Otsuki contains of 0.5-5 parts by weight of the alkyl titanate per 100 parts by weight of the polyester-based component (paragraph 0006) wherein the alkyl titanate can be a tetraalkyl titanate (paragraph 0012).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 65, Tada and Otsuki teach all the limitations of claim 56 as discussed above.
Regarding the claimed corrosion resistant and adhesion loss, Table 1 and 3 of the instant specification disclose that a coating composition such as that taught by Otsuki demonstrates the required properties.
Regarding claim 66, Tada and Otsuki teach all the limitations of claim 56 as discussed above.
As discussed above, the container of Tada as modified according to Otsuki contains such as phenol resin or amino resin can be included in an amount of 0.1 to 25 wt% (paragraph 0016) which meet the claimed limitations.
Regarding claim 67, Tada and Otsuki teach all the limitations of claim 66 as discussed above.
As discussed above, the container of Tada as modified according to Otsuki contains comprises a polyester-based component containing an imidic acid (paragraph 0006) and alcohol components such as THEIC (paragraph 0010).
Regarding claim 68, Tada and Otsuki teach all the limitations of claim 56 as discussed above.
As discussed above, Tada teaches that the aerosol container comprises a pressure-resistant container, an object material, and a propellant (Col 1, lines 19-21) such as dimethyl ether (Col 1, line 31).
Claims 60-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) as applied to claim 56 above and in further view of Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol).
Regarding claims 60-64, Tada and Otsuki teach all the limitations of claim 56 as discussed above.
Tada and Otsuki are silent as to there being an adhesion promoter present.
Lubrizol teaches that Lubrizol 2063 is an acid complex of carboxyl phosphate ester adhesion promoter (title) that is added to coatings at 1 to 3% based on total formulation weight (“Usage Recommendations” section).  One of ordinary skill in the art would recognize that while Lubrizol teaches 1 to 3% based on total formulation, i.e. including volatile solvents, this would be equivalent to a higher content based on only the total non-volatile weight of the coating.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coating composition of Otsuki to include Lubrizol 2063 in the recommended amounts because it improves adhesion of coatings onto metal substrates, enhances corrosion resistance, incorporates easily, and does not adversely impact storage stability (“Performance” section).
Examiner notes that the instant specification discloses that Lubrizol 2063 meets the limitations of instant claim 63 (instant specification, page 24, lines 17-22).
Claims 69-71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation).
Regarding claims 69-71, Tada teaches an aerosol container wherein the inner surface is coated with a thermosetting polyamideimide material and an epoxy curing agent (abstract).  Tada teaches that the container is a monoblock can of aluminum (Col 4, line 28) and that the coating is spray applied (Col 9, line 41).  Tada teaches that the aerosol container comprises a pressure-resistant container, an object material, and a propellant (Col 1, lines 19-21).  While Tada does not explicitly teach that the aerosol container is a pressurized container, it would be obvious to one of ordinary skill in the art that an aerosol container made to resist pressure and containing a propellant would be reasonably considered to be a pressurized container.  Tada also teaches that the coating on the container should have a thickness of from 5 to 15 μm (Col 9, lines 32-33).  Tada also teaches that the aerosol container can include a propellant (Col 1, line 21) such as dimethyl ether (Col 1, line 31).
Tada is silent as to the thermosetting material being a polyester polymer that includes one or more heterocyclic groups having a ring that includes one or more nitrogen atoms and one or more carbon atoms of carbonyl groups.
Regarding the thermosetting material, Otsuki teaches a coating composition containing used for coating the inside of a can, specifically a metal can (paragraph 0001).  Otsuki teaches that the coating composition comprises a polyester-based component containing an imidic acid and an alkyl titanate at a ratio of 0.5-5 parts by weight of the alkyl titanate per 100 parts by weight of the polyester-based component (paragraph 0006).  This range for the content of the polyester-based component meets the range recited in instant claim 56.  Otsuki teaches that the polyester can have, in addition to 30-60 wt% of the imidic acid (paragraph 0006), acid components based on terephthalic acid and isophthalic acid and alcohol components based on diols such as ethylene glycol and trivalent alcohols such as tris-2-hydroxyethyl isocyanurate (herein THEIC) (paragraph 0010).  Examiner notes that the inventive examples of Otsuki show that combinations of the components are contemplated by Otsuki, notably the polyester of Example 1 contains 43.5wt% of the imidic acid component, 30% THEIC, 17.3% terephthalic acid, and 9.3% ethylene glycol (paragraph 0019).  Examiner also notes that THEIC meets the requirements of the one or more heterocyclic groups recited in instant claim 56.  Otsuki teaches that the ratio of total alcohol to total acid is in the range of 1.5 to 2.0 (paragraph 0011).  Otsuki also teaches that the alkyl titanate is a tetraalkyl titanate and is present as an esterification catalyst (paragraph 0012).  Otsuki teaches that the coating composition contains 5-50 wt% of the polyester-based component and the alkyl titanate and 95-50 wt% of a solvent such as N-methylpyrrolidone or dimethylformamide and/or xylene- or naphtha-based solvents (paragraph 0015) which one of ordinary skill in the art would reasonably consider to be nonaqueous.  Otsuki also teaches that other components such as phenol resin or amino resin can be included in an amount of 0.1 to 25 wt% (paragraph 0016).  
It would have been obvious to one of ordinary skill in the art at the time of invention container of Tada to use the coating composition of Otsuki because the coating composition yields “excellent acid resistance, retort resistance, adhesion, and processability”, (paragraph 0001).
Regarding the composition being substantially bisphenol A or epoxy free, the container of Tada as modified to use the coating composition of Otsuki uses a polyester and a tetraalkyl titanate.  Otsuki does not teach the use of bisphenol A or epoxy.  Examiner notes that while Tada teaches the use of an epoxy curing agent (abstract) that can be a bisphenol-type epoxy resin (Col 2, lines 36-37), the container of Tada was modified to use the entire coating composition of Otsuki; therefore, the epoxy curing agent of Tada would not be present.
Regarding there being no n-methyl-2-pyrrolidone present, the container of Tada as modified by Otsuki as discussed above has a coating composition having a solvent such as N-methylpyrrolidone or dimethylformamide and/or xylene- or naphtha-based solvents (paragraph 0015).  Examiner notes that these solvents are taught by Otsuki in the alternative.  Therefore, although the inventive examples include N-methylpyrrolidone as part of the solvent package, the teachings of Otsuki include embodiments wherein N-methylpyrrolidone would not be present.
Regarding the claimed corrosion resistant and adhesion loss, Table 1 and 3 of the instant specification disclose that a coating composition such as that taught by Otsuki demonstrates the required properties.
Regarding the method by which the container is formed, claim 69 is directed to an aluminum container and not the method by which the container was made.  The recitation that lubrication was needed in the fabrication process is not a positive recitation of a lubricant being present in the finished article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113 (I).
Claim 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) as applied to claim 69 above and in further view of Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol).
Regarding claim 72, Tada and Otsuki teach all the limitations of claim 69 as discussed above.
Tada and Otsuki are silent as to there being an adhesion promoter present.
Lubrizol teaches that Lubrizol 2063 is an acid complex of carboxyl phosphate ester adhesion promoter (title) that is added to coatings at 1 to 3% based on total formulation weight (“Usage Recommendations” section).  One of ordinary skill in the art would recognize that while Lubrizol teaches 1 to 3% based on total formulation, i.e. including volatile solvents, this would be equivalent to a higher content based on only the total non-volatile weight of the coating.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coating composition of Otsuki to include Lubrizol 2063 in the recommended amounts because it improves adhesion of coatings onto metal substrates, enhances corrosion resistance, incorporates easily, and does not adversely impact storage stability (“Performance” section).
Claims 73 and 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) and Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol) as applied to claim 72 above in further view of U.S. Pre-grant Publication 2010/0260954 to Stenson et al. cited in previous Office action (herein referred to as Stenson).
Regarding claim 73, Tada, Otsuki, and Lubrizol teach all the limitations of claim 72 as discussed above.
Otsuki is silent as to the acid number of the polyester component in the coating composition.
Stenson teaches a coating composition comprising a polyester (abstract).  Stenson teaches that an acid number of less than about 5 is desired for a solvent-based coating composition (paragraph 0072).
It would have been obvious to one of ordinary skill in the art at the time of invention to ensure the polyester of Otsuki had an acid number of 5 or less because it is a solvent-based composition, and it is known in the art that a solvent-based composition needs an acid number less than about 5.
Regarding claim 74, Tada, Otsuki, and Lubrizol teach all the limitations of claim 73 as discussed above.
As discussed above, the coating composition of Otsuki has a total alcohol to total acid ratio of from 1.5 to 2.0 (paragraph 0011), and the tetraalkyl titanate is present as a crosslinking agent between residual hydroxyls (paragraph 0013).  While Otsuki does not teach that the polyester chain is hydroxy-terminated, such an excess of alcohol components result in a hydroxy-terminated polyester chain since all of the acid components would be consumed in the esterification reaction.  Examiner notes that Otsuki recognizes the fact that there would be residual hydroxyl groups present in the polyester.  Examiner also notes that such residual hydroxyl groups would occur at the ends of polyester chains.
Claim 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) in view of Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol), U.S. Pre-grant Publication 2010/0260954 to Stenson et al. cited in previous Office action (herein referred to as Stenson), and U.S. Patent 5,260,138 to Hohlein et al. (herein Hohlein).
Regarding claim 75, Otsuki teaches a coating composition containing used for coating the inside of a can, specifically a metal can (paragraph 0001).  Otsuki teaches that the coating composition comprises a polyester-based component containing an imidic acid and an alkyl titanate at a ratio of 0.5-5 parts by weight of the alkyl titanate per 100 parts by weight of the polyester-based component (paragraph 0006).  This range for the content of the polyester-based component meets the range recited in instant claim 75.  Otsuki teaches that the polyester can have, in addition to 30-60 wt% of the imidic acid (paragraph 0006), acid components based on terephthalic acid and isophthalic acid and alcohol components based on diols such as ethylene glycol and trivalent alcohols such as tris-2-hydroxyethyl isocyanurate (herein THEIC) (paragraph 0010).  Examiner notes that the inventive examples of Otsuki show that combinations of the components are contemplated by Otsuki, notably the polyester of Example 1 contains 43.5wt% of the imidic acid component, 30% THEIC, 17.3% terephthalic acid, and 9.3% ethylene glycol (paragraph 0019).  Otsuki teaches that the ratio of total alcohol to total acid is in the range of 1.5 to 2.0 (paragraph 0011).  Otsuki also teaches that the alkyl titanate is a tetraalkyl titanate and is present as an esterification catalyst (paragraph 0012).  Otsuki teaches that the coating composition contains 5-50 wt% of the polyester-based component and the alkyl titanate and 95-50 wt% of a solvent such as N-methylpyrrolidone or dimethylformamide and/or xylene- or naphtha-based solvents (paragraph 0015).  Examiner notes that xylene has a boiling point of 138.5°C and dimethylformamide has a boiling point of 153°C.  Examiner notes that these solvents are taught by Otsuki in the alternative.  Therefore, although the inventive examples include N-methylpyrrolidone as part of the solvent package, the teachings of Otsuki include embodiments wherein N-methylpyrrolidone would not be present.  Otsuki also teaches that other components such as phenol resin or amino resin can be included in an amount of 0.1 to 25 wt% (paragraph 0016) which meets the limitations of the claimed crosslinker.  Examiner notes that Otsuki does not teach the use of bisphenol A.  
Otsuki is silent as to there being an adhesion promoter present, the acid number of the polyester, and the viscosity of the composition.
Regarding the adhesion promoter, Lubrizol teaches that Lubrizol 2063 is an acid complex of carboxyl phosphate ester adhesion promoter (title) that is added to coatings at 1 to 3% based on total formulation weight (“Usage Recommendations” section).  One of ordinary skill in the art would recognize that while Lubrizol teaches 1 to 3% based on total formulation, i.e. including volatile solvents, this would be equivalent to a higher content based on only the total non-volatile weight of the coating.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coating composition of Otsuki to include Lubrizol 2063 in the recommended amounts because it improves adhesion of coatings onto metal substrates, enhances corrosion resistance, incorporates easily, and does not adversely impact storage stability (“Performance” section).
Regarding the acid number of the polyester, Stenson teaches a coating composition comprising a polyester (abstract).  Stenson teaches that an acid number of less than about 5 is desired for a solvent-based coating composition (paragraph 0072).
It would have been obvious to one of ordinary skill in the art at the time of invention to ensure the polyester of Otsuki had an acid number of 5 or less because it is a solvent-based composition, and it is known in the art that a solvent-based composition needs an acid number less than about 5.
Regarding the viscosity of the composition, Hohlein teaches a polyester-based coating composition (abstract) comprising solvents such as xylene (Col 6, lines 11-25) that can be via various methods (Col 6, lines 58-62) to substrates such as aluminum (Col 6, lines 63-68).  Hohlein teaches that coating compositions can have their DIN cup viscosities adjusted via the addition of solvent and that suitable viscosities are approximately 70 seconds (Col 9, lines 13-17 and Col 10, line 17-21).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coating composition of Otsuki to arrive at the claimed viscosity through routine optimization as demonstrated by Hohlein that viscosity is a function of solvent content and suitable viscosities are approximately 70 seconds.  See MPEP 2144.05(II).
Response to Amendment
In view of Applicant’s amendments filed 4 August 2022, previous objection to claim 56 is hereby withdrawn.
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that because Tada teaches the use of a bisphenol A epoxy curing agent, the combination of Tada and Otsuki does not teach a coating free of bisphenol A (Remarks, page 7).  The rejection set forth above replaces the coating composition of Tada with the coating composition of Otsuki.  Therefore, the fact that Tada teaches the use of bisphenol A is moot because the coating composition of Tada is not relied upon to teach or render obvious the claimed invention.
Applicant argues that there would be no reason to modify Tada in view of Otsuki due to their contradictory teachings (Remarks, pages 7-8).  As noted by Applicant, Otsuki teaches that coatings such as the PAI and epoxy coatings of Tada experience peeling and cracking (paragraph 0003).  Therefore, if one of ordinary skill in the art were looking to improve Tada, Otsuki provides a coating that does not suffer from the same peeling and cracking.  Furthermore, the motivation to modify Tada according to Otsuki was because the coating composition yields “excellent acid resistance, retort resistance, adhesion, and processability”, (paragraph 0001).
Applicant argues that because the inventive examples of Otsuki use NMP as a solvent, Otsuki does not teach a composition that does not include NMP (Remarks, page 8).  As discussed above, Otsuki teaches that the use of N-methylpyrrolidone or dimethylformamide and/or xylene- or naphtha-based solvents (paragraph 0015).  These solvents are taught in the alternative; therefore, Otsuki teaches a solvent package that need not include NMP.  It is not necessary for Otsuki to teach the exclusion of NMP in all cases; Otsuki need only teach that NMP need not necessarily be included.  Applicant is improperly limiting the teachings of Otsuki to the preferred embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including nonpreferred embodiments.  See MPEP 2123(I).  Furthermore, the comparative examples of Otsuki were not relied upon in the rejections set forth above.
Applicant argues that neither Tada nor Otsuki recognize the claimed corrosion resistance (Remarks, pages 9-11).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145(II).  The fact that neither Tada nor Otsuki recognize the claimed corrosion resistance is immaterial.
Applicant argues that the claimed coating composition provides improved resistance to aggressive propellants and points to the data disclosed in Table 3 of the instant specification (Remarks, page 9).  Based on the data presented in Table 3, the claimed coating composition does not offer improved performance than other coating compositions.  Therefore, Applicant’s arguments of unexpected results are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783